Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered December 6, 2005 in a proceeding pursuant to Family Court Act article 3. The order, among other things, extended respondent’s placement with the New York State Office of Children and Family Services to September 9, 2006.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Clifford O., 177 AD2d 837, 838 [1991]). Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.